IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50227
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


KENNETH MORRIS THOMPSON,

                                          Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                          (MO-94-CR-89-1)
                        - - - - - - - - - -
                         November 29, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Kenneth Morris Thompson challenges his conviction on four

counts -- conspiracy to possess and to distribute cocaine base,

distribution of cocaine base on September 2, 1994, possession with

intent to   distribute   cocaine   base   on   September   2,   1994,   and

possession with intent to distribute cocaine base on September 5,

1994.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
     The district court did not abuse its discretion in overruling

Thompson's objection to the striking of potential jurors pursuant

to Batson v. Kentucky, 476 U.S. 79 (1986) because the government

articulated race-neutral explanations for each challenged strike.

See Purkett v. Elem, 115 S. Ct. 1769, 1771 (1995); United States v.

Krout, 66 F.3d 1420, 1428 (5th Cir. 1995).   Also, we conclude that

the district court did not abuse its discretion when limiting

Thompson's cross-examination of Dodionne Watson. See United States

v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993), cert. denied, 115

S.Ct. 54 (1994); United States v. Campbell, 49 F.3d 1079, 1085 (5th

Cir.), cert. denied, 116 S.Ct. 201 (1995).

     The district court did not err in denying Thompson's motion to

suppress.   Thompson lacks standing to challenge evidence seized

from a search of his girlfriend's person and the officers had

probable cause to search the red Hyundai.    See, United States v.

Wilson, 36 F.3d 1298, 1302 (5th Cir. 1994); Charles v. Smith, 894

F.2d 718, 723 (5th Cir.), cert. denied sub nom, Charles v. Butler,

498 U.S. 957 (1990).

     AFFIRMED.